 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   CHAD ENGLERT, et al.,                             Case No. 1:18-cv-01239-LJO-SAB

12                   Plaintiffs,                       ORDER DIRECTING CLERK OF THE
                                                       COURT TO TERMINATE ACE THOMAS
13          v.                                         TATE AS ATTORNEY FOR PLAINTIFFS

14   CITY OF MERCED,                                   (ECF No. 25)

15                   Defendant.

16

17          On June 14, 2019, Plaintiffs filed a request to have Ace Thomas Tate removed as

18 attorney of record as he is no longer employed by the firm representing Plaintiffs. Accordingly,

19 the Clerk of the Court is DIRECTED to terminate Ace Thomas Tate as attorney of record for
20 Plaintiffs.

21
     IT IS SO ORDERED.
22

23 Dated:        June 17, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                   1
